DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to applicant’s Amendment which is filed April 7, 2021.
An amendment to amend the claims 1 and 3 has been entered and made of record in the application of Onishi for an “Open-cabin vehicle and portable terminal” filed October 2, 2019.
 
Claims 1-4 are now pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Because this application is eligible for continued examination under 37 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous action is withdrawn pursuant to 37 CFR 1.114. The submission filed on April 23, 2021, has been entered.
Response to Arguments

Applicant's arguments with respect to claims 1-4, filed April 7, 2021, have been fully considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement filed January 07, 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.  Examiner was unable to open see any listing in this file (i.e. the IDS is not shown).

 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (US# 10,217,300) in view of Hara (US# 7,224,980) and in view of Chaston et al. (US# 9,932,043).

 Referring to claim 1, Ziller discloses a method for performing automatic opening and/or enabling of the starting facility of a vehicle or motorcycle (12) (i.e. an open-cabin vehicle having a riding area that is not an enclosed space) (column 1 line 59 to column 2 line 60; column 11 lines 24 to 31; see Figures 1 to 6) comprising: 
starting a vehicle without the insertion of a key into an ignition lock (i.e. a drive apparatus) (column 3 lines 30 to 36; column 3 lines 54 to 59; see Figure 1);
a control apparatus (not shown) configured to control the drive apparatus (column 7 lines 17 to 21); 
wherein the control apparatus comprises:
the vehicle 12 periodically sends wake up messages 20 (i.e. an identification signal) that contain short signal trains in order to take the key 14 from a quiescent mode to an active mode, a drive control unit configured to control the drive apparatus; an identification signal transmission unit configured to intermittently transmit an identification signal, without any operation on the open-cabin vehicle or on a portable terminal including key information, the portable terminal being configured to transmit a response signal in response to the identification signal that is intermittently transmitted) (column 11 lines 35 to 42; see Figure 1);
in the active mode, the key 14 acknowledges the message 20 with an acknowledgement message 22 (Ack for short) (i.e. a response signal), see instant t4, which is after the instant t2 (i.e. a response signal reception unit configured to receive the response signal transmitted from the portable terminal in response to the identification signal which has been intermittently transmitted) (column 11 lines 43 to 64; see Figure 1);
at an instant t10, the vehicle 12 sends a message 24 (i.e. a request signal), which is longer in comparison with the message 20 and which contains an identification datum ID for the vehicle 12 and what is known as a challenge datum, for example. The message 24 can be sent in the LF (low frequency) frequency range, for example (i.e. a request signal transmission unit configured to transmit, in response to reception of the response signal, a request signal for requesting the portable terminal to transmit a key information signal including the key information) (column 11 lines 65 to column 12 line 3; see Figure 1);
the key 14 receives the message 24 and then, at an instant t12, produces a response message 26 (i.e. the key information signal) that contains a response datum (i.e. a key information) that has been computed using the previously received challenge datum, for a key-information signal reception unit configured to receive the key information signal including the key information transmitted from the portable terminal in response to the request signal by the request signal transmission unit) (column 12 lines 4 to 12);
the vehicle 12 receives the message 26, checks the correctness of the response datum (i.e. the key information) and, if appropriate, opens the door, e.g. if a person, preferably the driver, also touches the door, or enables a motor start button, for example if the key 14 or a signal forwarded thereby is already in the interior of the vehicle 12 (i.e. a drive-activation permission determination unit configured to determine, based on the key information signal received by the key-information signal reception unit, whether or not to permit activation of the drive control unit; and a drive activation control unit configured to activate the drive control unit in response to the drive-activation permission determination unit permitting activation of the drive control unit) (column 12 lines 13 to 45; see Figures 1 and 6).
However, Ziller did not explicitly disclose a power supply apparatus configured to supply power to the control apparatus and an identification signal transmission unit which is a beacon and configured to intermittently transmit an identification signal including identification information which is identifiable information.
  In the same field of endeavor of a vehicle access control system, Hara teaches that the control unit 21(i.e. the control apparatus) includes a control circuit 21a, a transceiving circuit a power supply apparatus), a timer circuit for intermittent driving (i.e. a power supply apparatus configured to supply power to the control apparatus) (column 9 lines 51 to 67; see Figure 1A) in order to execute the processing operations of the vehicle.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for including the power source circuit in the control circuit to provide the power supply to the control unit taught by Hara in the automatic starting of the vehicle of Ziller because having a power supply to supply power to the control unit would providing a convenient way to start the ignition of the vehicle.
In the same field of endeavor of a vehicle control system, Chaston et al. teach that the machine identification beacon 78 (i.e. an identification signal transmission unit) coupled to the work vehicle 10 substantially continuously generates the machine identification signal 80 (i.e. an identification signal) and substantially continuously broadcasts or transmits the machine identification signal 80 with the beacon communication component 82 over a life of the machine identification beacon 78 (1-way transmitter).  The beacon data 316 (i.e. identification information) with the beacon identifier 318 included in the machine identification signal 80. Thus, as the machine identification signal 80 is substantially continuously transmitted by the machine identification beacon 78, the device communication component 66 receives the machine identification signal 80 when the portable electronic device 62 (i.e. a portable terminal) is in proximity to the machine identification beacon 78 (i.e. an identification signal transmission unit which is a beacon configured to transmit an identification signal including identification information which is identifiable information) (column 9 lines 39 to 53; column 15 lines 33 to 52; column 18 lines 22 to 41; column 21 lines 21 to 34; see Figures 1 to 7) in order to execute processing operations of the work vehicle if an authorized operator associated with the work vehicle.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need to have the machine identification beacon generates the machine identification signal includes beacon data with the beacon identifier taught by Chaston et al. in the automatic starting of the vehicle when the automobile transmits a wake-up message to the key of Ziller in view of Hara because having the machine identification beacon generates the machine identification signal includes beacon data with the beacon identifier would providing a secure way to operate the work vehicle.

Referring to claim 3, Ziller in view of Hara and in view of Chaston et al. disclose a portable terminal communication with an open-cabin vehicle having a riding area is not an enclosed space, the portable terminal having key information, to the extent as claimed with respect to claim 1 above, and Ziller discloses the portable terminal further including:
an electronic memory (M) (i.e. a storage unit) for storing the key information (column 15 lines 56 to 67; see Figure 6);
the electronic key 350 contains: a transmission unit S for sending the message 22, 26 or 32, a reception unit E for receiving the message 20, 24 or 30, a processor P, in particular a microcontroller, the memory M for storing program commands and data, a button (352) used to enabling of the start button to start process of the vehicle (i.e. a response signal transmission unit configured to transmit, in response to the identification signal which has been intermittently transmitted, the response signal without any operation on the open-cabin vehicle or the portable terminal; and a key-information signal transmission unit configured to transmit, in response to the request signal by the request signal transmission unit, the key information signal including the key information without any operation on the open-cabin vehicle or the portable terminal) (column 15 lines 56 to column 16 line 33; see Figures 1 to 6).


Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ziller (US# 10,217,300) in view of Hara (US# 7,224,980) and in view of Chaston et al. (US# 9,932,043) as applied to claim 1 and 3, and further in view of Murakami (US# 10,139,481).

 Referring to claim 2, Ziller in view of Hara and in view of Chaston et al. disclose the open-cabin vehicle according to claim 1, Ziller discloses that if unauthorized access operations for the key 14 are performed, the radius R1 may also be a multiple of the aforementioned value. It is thus possible for the messages 20, 24 coming from the vehicle 10 to be forwarded via a cable, for example. Alternatively or additionally the messages 20, 24 can also be received with an antenna and forwarded with or without amplification to a key 14 that is further away. Hence, positions P1 (vehicle), P2 (key) may be more than 30 meters or even more than 50 meters apart, for example, even though the signals from the vehicle 12 actually have only the aforementioned comparatively short range of less than 10 meters, for example.  For the return channel, i.e. messages 22 and 26, unauthorized forwarding can likewise take place. However, the UHF signals can have a greater range than the LF signals, which means that additional forwarding of wherein in response to the distance determination unit determining that the distance between the portable terminal and the open-cabin vehicle is within the specific distance based on the distance information, the request signal transmission unit is configured to transmit a request signal for requesting the portable terminal to transmit the key information signal including the key information) (column 12 lines 22 to 45; see Figure 1).
However, Ziller in view of Hara and Chaston et al. did not explicitly disclose wherein the response signal further includes distance information regarding a distance between the portable terminal and the open-cabin vehicle, wherein the control apparatus further includes a distance determination unit configured to determine, based on the response signal including the distance information, whether or not the distance between the portable terminal and the open-cabin vehicle is within a specific distance.
 In the same field of endeavor of a vehicle access control system, Murakami teaches that sends the response signal to the in-vehicle communication device 10 as the measuring signal (step S6).  When, the response signal is received, the in-vehicle device 15 measures the distance to the authenticated mobile radio communication terminal 11 (step S7). To do so, the in-vehicle device 15 acquires the reception radio wave intensity (i.e. distance information) (for example, "-30 dB") of the response signal, detected by the reception intensity detection unit 14, and measures the distance as described above based on this reception radio wave intensity. After that, wherein the response signal further includes distance information regarding a distance between the portable terminal and the open-cabin vehicle, wherein the control apparatus further includes a distance determination unit configured to determine, based on the response signal including the distance information, whether or not the distance between the portable terminal and the open-cabin vehicle is within a specific distance) (column 7 lines 43 to column 8 lines 22; column 9 lines 14 to 32; see Figures 2-3 and 6) in order to control the operation of the vehicle within a certain distance only.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for detecting the reception radio wave intensity of the request signal and transmit the response signal which includes the information on the detected reception radio wave intensity to the vehicle for the vehicle determine the distance between the vehicle and the mobile radio communication terminal taught by Murakami in the automatic starting of the vehicle when the vehicle and the key are within the radius of Ziller in view of Hara and in view of Chaston et al. because transmitting the response signal which includes the information on the detected reception radio wave intensity to the vehicle for the vehicle determine the distance between the vehicle and the mobile radio communication terminal would provide a reliable general purpose communication function of the vehicle.

Referring to claim 4, Ziller in view of Hara and in view of Chaston et al. disclose the portable terminal according to claim 3, the claim 4 is the same in that the claim 2 already .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684